DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The specification covers both statutory and non-statutory (i.e. signal) embodiments.
Claims 18-20 disclose “One or more machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising:”. According to the specification [Para. 112], “The system memory 1330 may include computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM), and hard drive media, optical storage media, flash media, and so forth.”. However "may include; such as and so forth" indicates machine-readable storage media may not be non-transitory medium. It has “include”, according to MPEP, include is inclusive or open-ended and it does not exclude transitory medium. Therefore, specification does not further specify the machine-readable storage media as a non-
Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

The USPTO recognizes that applicants may have claims directed to computer readablemedia that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101as covering both non-statutory subject matter and statutory subject matter. In an effortto assist the patent community in overcoming a rejection or potential rejection under 
35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claimdrawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutoryembodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. 

The computer-executable instructions per se embodies functional descriptive material, is a sequence or instructions merely capable of being executed by a computer machine to realize its functionality, it is not a process, nor a device, cannot be embodied in a machine without a non-transitory computer readable storage medium; and then a machine-readable storage media thereof could be broadly interpreted to include medium such as carrier wave distributed over a network. It is suggested an amendment to the claims 18-20 to recite, " One or more non-transitory machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising:" to overcome the rejection.   


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0110412 A1), hereinafter Sun, in view of Hoch (US 2003/0191753 A1). 
As to claim 1, Sun discloses a method comprising: receiving a request for graph node data from a client device (Para. 42, The process receives a request from a client to access information about an organization, i.e. receiving a request for graph node data from a client device. The process retrieves information from the graph database. Fig. 11, Para. 129, “cache manager 1100 receives request 1104 for portion 1106 of at least one of nodes 810 or relationships 812.”), the graph node data identified by one or more data identifiers (Fig. 3, Para. 73, the node may be found in a graph database using identifier 302, i.e. the graph node data identified by one or more data identifiers.); 
accessing client-specific information associated with the client device (Para. 116, “The amount of information that may be displayed by client 112 may be identified in a number of different ways. For example, a profile or other information about client 112 may be present that identifies the capability of display system 908 to display information 904.”. Thus, client information associated with the client device is obtained to determine the requested portion of data that needs to be displayed on the client device); 
Sun does not explicitly disclose determining from the client-specific information whether a response to the request is to comprise modified graph node data that does not directly correspond to the requested graph node data, and if so, returning a response to the request that comprises modified graph node data that does not directly correspond to the requested graph node data.
	However, Hoch discloses determining from the client-specific information whether a response to the request is to comprise modified graph node data that does not directly correspond to the requested graph node data, and if so, returning a response to the request that comprises modified graph node data that does not directly correspond to the requested graph node data (FIG. 3A, Para. 46-58, when a user initiates a search, a set of parameters 301 may be used to specify how the search is being conducted. In one embodiment, these parameters are set up at run time when the user initiates the search. Alternatively, these parameters may be collected automatically based on user's current or previous behaviors, i.e. client-specific information. The search then searches among one or more peers within a community and identifies nodes having relevant contents from those peers and displays the nodes 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sun with the teachings of Hoch by modifying Sun such that the necessary content such as the modified graph node data can be downloaded from the graph of Sun by using searching rules or criteria based on the information learned from the user’s past actions or behavior as suggested by Hoch (Para. 72). One of the ordinary skill in the art would have motivated to make this modification in order to speed up the process of finding content and reduce network traffic as suggested by 

As to claim 9, Sun discloses a system, comprising: a data service that receives client requests for graph node data (Para. 42, The process receives a request from a client to access information about an organization, i.e. receiving a request for graph node data from a client device. The process retrieves information from the graph database. Fig. 11, Para. 129, “cache manager 1100 receives request 1104 for portion 1106 of at least one of nodes 810 or relationships 812.”); and graph view selection logic of the data service, the graph view ex selection pansion logic configured to evaluate client-specific information with respect to a request (Para. 116, “The amount of information that may be displayed by client 112 may be identified in a number of different ways. For example, a profile or other information about client 112 may be present that identifies the capability of display system 908 to display information 904.”. Thus, client information associated with the client device is obtained to determine the requested portion of data that needs to be displayed on the client device).
Sun does not explicitly disclose determine whether to return a response to the request that comprises modified graph node data that does not directly correspond to the requested graph node data.

determine whether to return a response to the request that comprises modified graph node data that does not directly correspond to the requested graph node data (FIG. 3A, Para. 46-58, when a user initiates a search, a set of parameters 301 may be used to specify how the search is being conducted. In one embodiment, these parameters are set up at run time when the user initiates the search. Alternatively, these parameters may be collected automatically based on user's current or previous behaviors, i.e. client-specific information. The search then searches among one or more peers within a community and identifies nodes having relevant contents from those peers and displays the nodes associated with the contents in a geographical visualized manner in a display 302, i.e. returning a response to the request. Alternatively, the search may further retrieve (e.g., download) at least portion of the contents from the identified nodes, such as, for example, titles or artists related to the contents, where titles or artists related to the contents represent modified graph node data and the content represents the requested graph node data. Para. 76, “During a search, the search may alter the search parameters. For example, when a user selects certain genres, artists, and songs, new elements may be provided by the learning processes”, where new elements represent modified graph node data.  As such, if the user requests for a content such as a movie and the filtering process determine whether the user actually requests for the movie, i.e. graph node data, or the information related to the movie, i.e. modified graph node data, based on the user’s current or past behaviors. Therefore, the modified graph node data are being returned in response to the client request based on client’s initial request and past behaviors and 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sun with the teachings of Hoch by modifying Sun such that the necessary content such as the modified graph node data can be downloaded from the graph of Sun by using searching rules or criteria based on the information learned from the user’s past actions or behavior as suggested by Hoch (Para. 72). One of the ordinary skill in the art would have motivated to make this modification in order to speed up the process of finding content and reduce network traffic as suggested by Hoch (Para. 73).

As to claims 2 and 10, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Hoch discloses wherein the determining indicates that the response to the request is to comprise the modified graph node data, and in response, changing initial information in the request to obtain the modified graph node data instead of the requested graph node data (Para. 58, “FIG. 3A, when a user initiates a search, a set of parameters 301 may be used to specify how the search is being conducted. In one embodiment, these parameters are set up at run time when the user initiates the search. Alternatively, these parameters may be collected automatically based on user's current or previous behaviors. Alternatively, the search may further retrieve (e.g., download) at least portion of the contents from the identified nodes, such as, for example, titles or artists related to the contents.”, where titles or .

As to claims 3 and 11, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Hoch discloses wherein the request for the graph node data comprises a request for a main node, and wherein the returning the response to the request that comprises the modified graph node data comprises returning a virtual node that contains reduced information relative to the main node (Para. 58, the search may further retrieve (e.g., download) at least portion of the contents from the identified nodes, such as, for example, titles or artists related to the contents.”, where titles or artists related to the contents represent modified graph node data and the content represents the main node data. Para. 72, “The learning mechanism may automatically alter some searching rules or criteria based on the information learned from the user's past actions or behaviors.”. Para. 73, “the process of finding content is speed up for the user, since the algorithm helps on exploring a space that is relatively large to search exhaustively. Unlike a conventional approach, such as one used by Google Technology, which puts the best hits up front for the user, the process described herein is tailored to the user's persona. Accordingly, the network traffic is reduced since the operations are performed on a relatively small part of the information.”. Therefore, instead of downloading the full node data, the filtering process .

As to claims 8 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Hoch discloses wherein the accessing the client-specific information associated with the client device comprises accessing information corresponding to network connectivity of the client device (Para. 73, “some of the contents may be processed by the initiating user's node and the rest of the contents may be processed at the respective nodes, dependent upon the bandwidth of the respective nodes (e.g., network connections between the respective nodes)”. Thus, the accessing the client-specific information associated with the client device comprises accessing information corresponding to network connectivity of the client device).

As to claim 16, the claim is rejected for the same reasons as claim 9 above. In addition, Hoch discloses wherein the client-specific information comprises information corresponding to user preference data (Para. 60, “a user specifies how many songs that a peer must have that match the genres A to D, in order to display in the community view. Alternatively, the number of songs used to match a search may be collected automatically by the search based on the user's past preferences and behaviors.”).


wherein at least part of the client-specific information is obtained from an authorization token received in conjunction with the client request for the graph node (Para. 124; 125, “one of interface 122 or graph database 120 may identify whether client 112 has permission to receive a response for all or a portion of the information requested. For example, when client 112 does not have permission for all of the information requested, the portion in response 1006 may be the portion for which the client has permission [Para. 124]”).

As to claim 18, Sun discloses one or more machine-readable storage media having machine-executable instructions, which when executed perform operations (Para. 180), the operations comprising: receiving a request for requested graph node data (Para. 42, The process receives a request from a client to access information about an organization, i.e. receiving a request for graph node data from a client device. The process retrieves information from the graph database. Fig. 11, Para. 129, “cache manager 1100 receives request 1104 for portion 1106 of at least one of nodes 810 or relationships 812.”); 
accessing client-specific information associated with the request (Para. 116, “The amount of information that may be displayed by client 112 may be identified in a number of different ways. For example, a profile or other information about client 112 may be present that identifies the capability of display system 908 to display information 904.”. Thus, client information associated with the client device is obtained ;
Sun does not explicitly disclose modifying the request based on the client-specific information into a modified request; and returning a response to the modified request that comprises modified graph node data that does not directly correspond to the requested graph node data.
However, Hoch discloses modifying the request based on the client-specific information into a modified request (Para. 58, “FIG. 3A, when a user initiates a search, a set of parameters 301 may be used to specify how the search is being conducted. In one embodiment, these parameters are set up at run time when the user initiates the search. Alternatively, these parameters may be collected automatically based on user's current or previous behaviors. Alternatively, the search may further retrieve (e.g., download) at least portion of the contents from the identified nodes, such as, for example, titles or artists related to the contents”. Para. 72, the learning mechanism may automatically alter some searching rules or criteria based on the information learned from the user's past actions or behaviors, i.e. modifying the request based on the client-specific information into a modified request.); and returning a response to the modified request that comprises modified graph node data that does not directly correspond to the requested graph node data (FIG. 3A, Para. 46-58, when a user initiates a search, a set of parameters 301 may be used to specify how the search is being conducted. In one embodiment, these parameters are set up at run time when the user initiates the search. Alternatively, these parameters may be collected automatically based on user's current or previous behaviors, i.e. client-specific 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sun with the teachings of Hoch by modifying Sun such that the necessary content such as the modified graph node data can be downloaded from the graph of Sun by using searching rules or criteria based on the information learned from the user’s past actions or behavior as suggested by Hoch (Para. 72). One of the .

5.	Claims 4-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Hoch as applied above and further in view of Busayarat et al. (US 2017/0105049 A1), hereinafter Busayarat. 
As to claims 4 and 12, the claims are rejected for the same reasons as claims 1 and 9 above. Combination of Sun and Hoch do not explicitly disclose wherein the returning the response to the request comprises returning expanded node data that is not identified by the one or more data identifiers in the request.
However, in the same field of endeavor, Busayarat discloses wherein the returning the response to the request comprises returning expanded node data that is not identified by the one or more data identifiers in the request (Para. 22, “a data service response to a request for a data item may comprise an expanded response, e.g., comprising the requested data and the expanded data for the likely next request (or multiple requests). The expanded data basically pre-populates the client cache with data related to other data the client is already using, and thereby can often avoid one or more future client requests to the data service.”. Para. 108, “a client request for an identified data item from a client device. The identified data item is returned from the data service to the client device in response to the client request. The data service determines whether to return an expanded data item set based upon the identified data item, and if so, returns the expanded data item set from the data service .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node based upon data items and client specific information as suggested by Busayarat (Para. 107). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22). 

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. Combination of Sun and Hoch do not explicitly disclose wherein an expansion rule indicates that expanded data is to be returned in response to the request, and further comprising, modifying the expansion rule based on the client-specific information.

wherein an expansion rule indicates that expanded data is to be returned in response to the request, and further comprising, modifying the expansion rule based on the client-specific information (Para. 48, For each requested provider, the client's request set may be expanded on a per-provider basis, per-type of provider basis, and so on as described herein. Received requests can be logged as observed data 446, e.g., to machine learn what each client requests next to build up expansion rules based upon client behaviors, i.e. modifying the expansion rule based on the client-specific information.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node by modifying the expansion rule based on the client behaviours as suggested by Busayarat (Para. 48). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22).


wherein the accessing the client-specific information associated with the client device comprises accessing information based on a type of the client device
However, in the same field of endeavor, Busayarat discloses wherein the accessing the client-specific information associated with the client device comprises accessing information based on a type of the client device (Para. 117, “The client-specific information may include a client device type and/or a client platform software version.”. Thus, the accessing the client-specific information associated with the client device comprises accessing information based on a type of the client device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node based upon data items and client specific information as suggested by Busayarat (Para. 107). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22). 


wherein the accessing the client-specific information associated with the client device comprises accessing software version information of a program of the client device that is making the request for the graph node data.
However, in the same field of endeavor, Busayarat discloses wherein the accessing the client-specific information associated with the client device comprises accessing software version information of a program of the client device that is making the request for the graph node data (Para. 117, “The client-specific information may include a client device type and/or a client platform software version.”. Thus, the accessing the client-specific information associated with the client device comprises accessing software version information of a program of the client device that is making the request for the graph node data)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node based upon data items and client specific information as suggested by Busayarat (Para. 107). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22). 

wherein the modifying the request based on the client-specific information into the modified request comprises changing the request to request a virtual node in place of a requested main node, or changing the request to request an expanded node, or both changing the request to request a virtual node in place of a requested main node and changing the request to request an expanded node.
However, in the same field of endeavor, Busayarat discloses wherein the modifying the request based on the client-specific information into the modified request comprises changing the request to request a virtual node in place of a requested main node, or changing the request to request an expanded node, or both changing the request to request a virtual node in place of a requested main node and changing the request to request an expanded node (Para. 107, To obtain the expanded data item set, the request for the data item may be expanded, i.e. changing the request to request an expanded node, based upon the data item (e.g., its identifier or type), and client-specific information including client device type and/or client platform software version. Para. 46, “when the user selects TV shows via the tile 333, instead of requesting only the providers associated with the TV shows menu (for rendering buttons or tiles representing "Series A-Z" "Popular Series" "Sports" and "More"), the request for TV shows may be expanded beyond a request for "Series A-Z" "Popular Series" "Sports" and "More" providers.”. Para. 119, “One or more aspects are directed towards receiving a request for an identified data item from a client device and locating a rule set corresponding to the identified data item. Aspects include determining .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node based upon data items and client specific information as suggested by Busayarat (Para. 107). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22). 

As to claim 20, the claim is rejected for the same reasons as claim 18 above. Combination of Sun and Hoch do not explicitly disclose wherein the operations further comprise, overriding an expansion rule that otherwise determines handling of expanded graph node data.
However, in the same field of endeavor, Busayarat discloses wherein the operations further comprise, overriding an expansion rule that otherwise determines handling of expanded graph node data (Para. 65, “it is feasible for alternative implementations to return multiple expansion rule files that are combined in some way, e.g., to use rules from each. Such a system allows delta overrides to be .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Busayarat into the combined method of Sun and Hoch by modifying Sun such that the initial graph node request can be changed to request an expanded node by overriding an expansion rule as suggested by Busayarat (Para. 65). One of the ordinary skill in the art would have motivated to make this modification in order to avoid one or more future client requests to the data service as suggested by Busayarat (Para. 22).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winstanley et al. (US 2018/0039647 A1) teaches suggesting filters for search on online social networks.
Dunn et al. (US 2014/0280108 A1) teaches an interface to view and explore socially relevant concepts of an entity graph.
RAVE (US 2016/0006645 A1) teaches method for increasing data transfer rates for regular internet user.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167